                Case 1:17-cr-03403-JAP Document 61 Filed 05/18/20 Page 1 of 3
PROB 12C - (Rev. D/NM-8/2014)                                                                         4319123

                                  UNITED STATES DISTRICT COURT
                                             FOR THE
                                     DISTRICT OF NEW MEXICO

                     Second Amended Petition for Revocation of Supervised Release
Name of Offender:             Raylan Reano
Docket Number:                1084 1:17CR03403 -001JAP
Assigned Judge:               Honorable James A. Parker, Senior United States District Judge
Date of Original Sentence:    03/21/2019
Original Offense:             18 U.S.C. 1153: Involuntary Manslaughter
Original Sentence:            BOP: 24 months; TSR: 3 years
Date Supervision              01/03/2020
Commenced:
Date Supervision Expires:     01/02/2023
Other Court Action:           01/13/2020: A Report on Offender Under Supervision was filed advising the
                              court the defendant admitted to using methamphetamine and Buprenorphine
                              (Suboxone) on January 3, 2020, while still in the custody of the Bureau of
                              Prisons, the same day he commenced his term of supervised release. As a
                              result, his drug tests submitted on January 3, January 4, and January 7, of
                              2020 returned positive for those substances. No court action was ordered.

                                 03/12/2020: A Request for Modifying the Conditions or Term of Supervision
                                 was filed requesting to add the Special Condition that the defendant reside at
                                 a Residential Reentry Center for a term of up to 6 months. This was in
                                 response to the defendant failing to comply with his substance abuse
                                 treatment plan. On March 16, 2020 the Court added the Special Condition.

                                 03/25/2020: A Petition for Revocation of Supervised Release was filed in
                                 response to the defendant failing to follow the instructions of the probation
                                 officer and failing to reside at the residential reentry center.

                                 04/14/2020: An Amended Petition for Revocation of Supervised Release was
                                 filed in response to the defendant failing to follow the instructions of the
                                 probation officer, failing to reside at the residential reentry center, and
                                 admitting to the use of cocaine. An Initial Appearance Hearing is scheduled
                                 for May 18, 2020.


                                       PETITIONING THE COURT

To issue a warrant.

U.S. Probation Officer of the Court, Christopher M. Fiedler, alleges the offender has violated the following
condition(s) of supervised release.
                  Case 1:17-cr-03403-JAP Document 61 Filed 05/18/20 Page 2 of 3
 Violation      Nature of Noncompliance
 Type
 SC             You must follow the instructions of the probation officer related to the conditions of supervision.

                On March 23, 2020 this officer instructed the defendant to call A New Awakening Inc. by 5
                p.m. to schedule his assessment appointment. On March 24, 2020, this officer confirmed with
                staff at A New Awakening Inc. that the defendant did not call to schedule an appointment.
 SPC            You must reside in a residential reentry center for a term of (up to) 6 months. You must follow
                the rules and regulations of the center.

                On March 24, 2020, this officer received notification from staff at Diersen Charities Residential
                Reentry Center that the defendant left their facility without permission and was considered an
                absconder. Later that same day, the defendant contacted this officer by phone and confirmed
                that he decided to leave the residential reentry center and returned back to his mother’s residence
                in Zuni, New Mexico.

 MC             You must refrain from any unlawful use of a controlled substance. You must submit to one drug
                test within 15 days of release from imprisonment and at least two periodic drug tests thereafter,
                as determined by the court.

                The defendant submitted a urinalysis drug test at Diersen Charities Residential Reentry Center
                on March 20, 2020. The results of that test returned positive for cocaine. On April 14, 2020, the
                defendant admitted to this officer to using cocaine on March 19, 2020.

                On April 17, 2020, a PharmChek drug testing sweat patch was applied on the defendant. On
                April 27, 2020, the sweat patch was removed and sent to the drug testing laboratory for analysis.
                On May 18, 2020, the results returned confirmed positive for Tetrahydrocannabinol (THC).

This marks the defendant’s third positive drug test for illegal controlled substances since 01/03/2020. Pursuant
to 18 U.S.C. 3583 (g)(4) if the defendant tests positive for illegal controlled substances more than three times
over the course of one year, supervision must be revoked, and the defendant must be sentenced to a term of
imprisonment. However, sentencing provisions authorize the Court, acting in accordance with sentencing
guidelines, to exempt an offender who fails a drug test, from the mandatory revocation and imprisonment
provisions, pursuant to 18 U.S.C. 3563(e) and 18 U.S.C. 3583(d).


The maximum statutory penalty: 2 years imprisonment; 3 years supervised release.
The revocation range of imprisonment: 3 to 9 months.

I declare under penalty of perjury that the foregoing is true and correct.
Executed on 05/18/2020.




                                                         2
               Case 1:17-cr-03403-JAP Document 61 Filed 05/18/20 Page 3 of 3
Submitted:                                       Approved:                 ☒ Phone Approval


 Arfirru
Christopher M. Fiedler                           Sarah J. Mease
U.S. Probation Officer                           Assistant U.S. Attorney
Cell #: 505-934-0438                             505-224-1406


                                                 Date: 05/18/2020




                                             3
